Case: 20-60876     Document: 00515740769         Page: 1     Date Filed: 02/10/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 10, 2021
                                  No. 20-60876                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Leonard Griffin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:07-CR-75-1


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Leonard Griffin, federal prisoner # 09300-043, is serving a 180-month
   sentence for possession of a firearm by a convicted felon, in violation of 18
   U.S.C. §§ 922(g)(1) and 924(e). He challenges the district court’s denial of
   his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate release due to the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60876      Document: 00515740769            Page: 2    Date Filed: 02/10/2021




                                     No. 20-60876


   COVID-19 pandemic.           Griffin contends that his health conditions
   (hypertension and hyperthyroidism), his age (49), and his being black create
   a risk of severe illness due to COVID-19, constituting extraordinary and
   compelling reasons for compassionate release. He also asserts his mother’s
   advanced age and health conditions warrant compassionate release to allow
   him to care for her. Further, Griffin contends the 18 U.S.C. § 3553(a)
   sentencing factors support his request.
          A district court may reduce a defendant’s sentence if, after
   considering any relevant § 3553(a) factors, it finds: “extraordinary and
   compelling reasons warrant such a reduction”; and “such a reduction is
   consistent with applicable policy statements issued by the Sentencing
   Commission”. 18 U.S.C. § 3582(c)(1)(A)(i). This court reviews the district
   court’s denial of a § 3582(c)(1)(A) motion for abuse of discretion, giving
   deference to the district court’s application of the § 3553(a) sentencing
   factors. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (noting
   the district court “is in a superior position to find facts and judge their import
   under § 3553(a) in the individual case”).
          The court determined that, even if there were extraordinary and
   compelling reasons warranting Griffin’s release (there were not), he would
   be a danger to society and should not be released. The court relied on
   Griffin’s prison disciplinary record, which includes a conviction for
   assaulting an officer. Griffin has not established that the court based its
   decision on an error of law or a clearly erroneous assessment of the evidence
   when it determined that the § 3553(a) factors weighed against a
   compassionate-release      reduction.       See    § 3553(a)(1)   (history    and
   characteristics of defendant) and (a)(2)(C) (need to protect the public); see
   Chambliss, 948 F.3d at 694.
          AFFIRMED.




                                           2